MAYER, District Judge.
This is a petition to revise an order of the District Court for the Southern District of New York, dismissing the petition of the Inventions Corporation, to review the order of the referee in bankruptcy, directing the trustee in bankruptcy to sell certain property claimed by him to belong to the bankrupt estate.
The estate did not have any liquid assets, and all the property to which the trustee claimed any right, title, or interest was the subject-matter of the litigation between the Inventions Corporation and Hobbs et al., defendants, 244 Fed. 430,- C. C. A. -, decided herewith.
At a final meeting of creditors duly called by the referee, the trustee asked for leave to sell all his right, title, and interest in the estate of the bankrupt, which request had been duly set forth in the notice to creditors. The trustee was without funds, and was made a party defendant in the suit above referred to. The attorney for the Inventions Corporation, plaintiff in the equity suit, objected to the granting by the referee of permission to sell the trustee’s right, title, and interest.
The proceedings were in all respects regular, and on the situation as it was developed before the referee he decided that it was to the interest of the estate to order the sale asked for. The trustee did not purport to sell anything, but his right, title, and interest. No rights were affected or impaired.
It was the lookout of the purchaser as to what he was buying, and he has not complained.
We are unable to find that any error was committed by the referee or the District Court, and the order of the District Court dismissing the petition is affirmed, with costs.